Citation Nr: 0726943	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-40 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected 
left calf muscle sprain.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected 
chronic left wrist sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1998 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2004.  A statement of the case was issued in June 
2004, and a substantive appeal was received in November 2004.  

The issue of entitlement to an initial rating in excess of 10 
percent for service-connected chronic left wrist sprain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected left calf muscle sprain is 
manifested by healing with good functional results with no 
cardinal signs or symptoms of muscle disability and no 
evidence of fascial defect, atrophy, or impaired tonus.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected left calf 
muscle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5311 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The November 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the November 2003 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in her possession.  She 
was advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the November 2003 letter was sent to the appellant 
prior to the December 2003 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a November 2003 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claims for service 
connection.  The veteran has also been provided with a March 
2006 notice of the types of evidence necessary to establish a 
disability rating for her disability claim and the effective 
date of the disability.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
her claims based on her status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded VA examinations in December 
2003 and September 2005, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with her claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected left calf muscle sprain 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected left calf muscle sprain has 
been rated by the RO under the provisions of Diagnostic Code 
5311.  Diagnostic Code 5311 provides evaluations for 
disability for Muscle Group XI that includes the posterior 
and lateral crural muscles as well as the muscles of the 
calf.  The function of this particular muscle group involves 
propulsion and plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  38 
C.F.R. § 4.73, Diagnostic Code 5311 (2005). 

Evidence of slight impairment of Muscle Group XI will result 
in the assignment of a noncompensable evaluation.  A rating 
of 10 percent requires evidence of moderate impairment to 
Muscle Group XI.  A rating of  20 percent requires evidence 
of moderately severe impairment to Muscle Group XI.  The 
highest rating of 30 percent requires evidence of severe 
impairment to Muscle Group XI.  Id.

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Slight disability of muscles-(i) Type of injury.  Simple 
wound or muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metalling fragments retained in 
muscle tissue.  

Moderate disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  See 38 C.F.R. § 4.56.

Service medical records show that the veteran was treated for 
pain in calf in May 2003.  The veteran was diagnosed with 
calf strain.  

The veteran was afforded a VA examination in December 2003.  
The veteran reported pulling a muscle in her left calf while 
running in January 2003; since then she had not been running, 
but when she did run, she experienced recurrent left calf 
pain.  Upon physical examination, the left calf showed 
tenderness about the distal portion of the gastrocnemius 
muscle with extension of the left foot.  The veteran was 
diagnosed with left calf muscle sprain with minimal 
disability and no progression.    

Private medical records from Tarrant County Hospital District 
show that the veteran was seen in August 2004 for complaints 
of left calf pain that at the time had been bothering the 
veteran for a month.  She reported having difficulty walking 
and exercising.  She was diagnosed with muscle strain in the 
left calf.  

The veteran was later seen in September 2004 and reported 
that taking Motrin provided no relief since the pain remained 
the same.  The pain was worse walking, and better at rest.  
The veteran was again diagnosed with left calf muscle strain.
   
On VA examination in September 2005, the veteran reported 
developing left calf pain in 2003.  She further reported that 
when she saw a doctor, she was told she had pulled a muscle 
and was off duty for approximately 2 weeks.  According to the 
examiner, the continued pain in her calf felt like spasms.  
The veteran also reported that she experienced 2 to 3 of 
these daily in which some would last about 30 minutes.  She 
had one spasm that caused her to fall.  She reported using 
neither assistive devices nor braces.  She also reported no 
increased limitations with flare-ups or repetitive motion.  
She did not have incoordination, excessive fatigability, or 
weakened movements.  The veteran was diagnosed with muscle 
spasm of the left calf.    

Based on the medical evidence, the preponderance of the 
evidence is against assignment of a compensable disability 
rating.  There is no evidence to warrant a rating of 10 
percent.  There is no evidence of through and through or deep 
penetrating wound.  There is also no evidence of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Also, as previously 
mentioned, the September 2005 VA examination revealed that 
the veteran did not have incoordination, excessive 
fatigability or weakened movements.  Moreover, there is no 
evidence of some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

Service medical records do not show hospitalization for a 
prolonged period for treatment of the disability, and there 
are no indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles to 
warrant a rating of 30 percent.  Further, tests of strength 
and endurance do not demonstrate positive evidence of 
impairment.

There is also no medical evidence of palpation showing loss 
of deep fascia or muscle substance, or soft flabby muscles; 
the veteran's muscles do not swell or harden abnormally in 
contraction to warrant a rating of 40 percent.       

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  As noted 
above, however, the September 2005 VA examination revealed 
that the veteran did not have incoordination, excessive 
fatigability or weakened movements.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability rating for service-
connected 
left calf muscle sprain is not warranted.  To this extent, 
the appeal is denied.




REMAND

It is noted that there may be outstanding medical evidence 
regarding the veteran's claim for entitlement to an initial 
rating in excess of 10 percent for service-connected chronic 
left wrist sprain.  On VA examination in September 2005, the 
veteran reported that she underwent an electromyograph test 
(EMG) in June 2005 by a private doctor and did not know the 
results.  The Board notes that these records are not in the 
veteran's claims file.  Appropriate action must be taken to 
obtain these records before the Board may proceed with 
appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  Action should be taken to contact the 
veteran and obtain appropriate consent to 
the release of the medical record from 
the private medical facility/doctor that 
conducted the EMG in June 2005.  

2.  The RO should then take appropriate 
action to request copies of all medical 
records from the private medical 
facility/doctor that conducted the EMG.  

3.  Thereafter, the RO should review the 
expanded record and determine if an 
initial rating in excess of 10 percent 
for service-connected chronic left wrist 
sprain is warranted.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


